Title: To Thomas Jefferson from C. W. F. Dumas, 24 March 1790
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 24 Mch. 1790. After ten days in the bosom of friendship with Luzac at Leiden, he has again met here with “les mêmes Chevaux, Carosses, Laquais, qui, avec grand étalage, se font la cour réciproquement; les mêmes yvrognes, polissons, et gueux de tout age et sexe, courants et faisants du bruit la nuit dans les rues et gargottes.—Les braves gens, qui pourtant ne manquent pas ici, y doivent vivre bien plus isolés qu’à Leide et dans les autres villes, soupçonnés, espionnés, &c. dès qu’on en voit se parler en rue, ou se visiter.—V.E. verra dans la Gazette ci-jointe de Rotterdam, de Jeudi 18e. Mars, un Ordre du Cabinet de B———n. Cette maîtresse-piece contraste singulierement avec l’excellente Bill religieux de Virginie: elle parle aux Ministres Luthériens (le Maître NB. est Calviniste) comme les Officiers tudesques sont accoutumés de parler à leurs Soldats: nicht raisonnieren, point de raissonnement. On m’a assuré que son r—l Auteur est adonné à une Secte d’illuminés dont un Swedenborg fut l’auteur.—Quelques gens ici affectent  de se bercer l’imagination, et celle des autres, de l’idée d’une prétendue pacification générale qui, selon eux, sortira finalement de la confusion qui regne et augmente par-tout. Selon moi, il faudra voir premierement, comment les Justiniens modernes démêleront les 7 à 8 quenouilles, qu’un Narsès, qui n’est pas Eunuque, leur a filées depuis 3 ans: (la Guerre Turque, celle de Suede, Liege, Brabant, Pologne, Dantzic et Thorn, l’Alliance offensive et defensive avec les Turcs.)—Vo que la Canaille Brabançonne, dévouée aux Prêtres, prend goût aussi (comme chez nous, disent les bons Hollandois) au pillage des Maisons.—Les nouvelles qui arrivent coup sur coup de Bruxelles sont atroces.
Du 25e. Mars. On a réchauffé, depuis 3 ans surtout, d’après Ferdinand le Catholique, la politique d’Héliogabale: divitias enormes sperando, aliis minari, aliis polliceri, omnes fallere. Je ne doute plus de la Guerre entre les 2 Cours Imperiales et le R—— de Pr—— On assure de tous côtés, que l’Alliance offensive et defensive du dernier avec la Cour Ottomane est conclue, et même notifiée à Vienne. L’Ordre du Cabinet de B——n, dont il est parlé ci-dessus, est révoqué, comme V. E. pourra voir par la Gazette de Rotterdam d’aujourd’hui 25e. ci-jointe. Je tâherai de me procurer un des 66,000 catechismes imprimés et de l’envoyer à Votre Excellence.—On dit qu’il est arrivé ici des Députés des prétendus Etats Belgiques, pour solliciter d’être reconnus ouvertement. Celui qu’ils ont envoyé en France a été rejeté le 17e. par l’Assemblée nationale, et ses maîtres y sont méconnus. Ceux d’ici ne feront, je pense, rien sans l’Angleterre; et l’on croit que celle-ci ne s’en mêlera pas.” Happily, news from France is good. When Europe’s account is settled, all will depend on her: “En attendant que cette belle Monarchie continue de s’arranger, d’autres se dérangent et, après tout, s’épuiseront: tandis que Dieu bénira de plus en plus les Etats-Unis sous la plus sage des Administrations. [In postscript:] 31 Mch. He has no doubt there is in the secretary’s department someone who knows Dutch and who may provide extracts from “la brochure intéressante ci-jointe, ainsi que des Gazettes hollandoises, qui ne le sont pas moins.—LaCitadelle d’Anvers a été rendue aux prétendus Etats Belgiques, selon la Capitulation, quoique désavouée à Vienne.”
